DETAILED ACTION
Claim Status

Claims 7-9, 15, 17, and 23-25 are withdrawn.
	Claims 1-3, 10-14, 16, and 18-21 are under current examination. 
 Applicants' arguments and amendments filed 02/01/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

New Rejections Necessitated by Claim Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 10-14, 16, and 18-21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the “the primary film-forming polymer” and the “secondary film forming polymer”. There is insufficient antecedent basis for this 
Claim 1 recites the viscosity of any HPMC comprising the ODF, including both the primary film-forming polymer and the secondary film forming polymer, is between about 3cps to about 15cps; and wherein HPMC of the primary film-forming polymer is different from the viscosity of HPMC of the secondary film-forming polymer. It is unclear if claim 1 requires the viscosity of just the HPMC polymer in the formulation to be between 3-15cps, if the viscosity is of the film forming polymers total with HPMC present so that the film must have this viscosity, or if the viscosity must be between 3-15cps for any of the film forming polymers selected for the film. It is believed that Applicants meant to recite wherein the viscosity of any HPMC present in the at least one first film forming polymer and the at least one second film forming polymer is from 3cps to 15 cps. Examiner interprets the claim to require the HCMC in both the secondary and first film-forming polymer selections to be within a viscosity of 3-15cps. Dependent claims 2-3, 10-14, 16, and 18-21 require the limitations of claim 1 and thus are indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10-14, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ivory et al. (WO2004/087084) in view of Jain et al. (WO2012/053006) and Huwaij et al. (Mucoadhesive dosage form of Lidocaine Hydrochloride Mucoadhesive and Physiochemical Characterization 2008) as evidenced by Pubchem (Glycerol) and as evidenced by Dow (Comparison of Methocel Grades for Pharmaceutical Applications-Methocel HMPMC E3, E5 and E15 viscosity). 

	Ivory et al. teach rapidly (i.e. fast) acting disintegrating (i.e. fast dissolving) oral films comprising a high viscosity film forming agent and a low viscosity film forming agent which achieves rapid dissolution, see abstract and entire document. The film can be made with no organic solvent, see pages 15-16 and entire document. Ivory suggests that the low viscosity film forming polymers are combinable with one another preferable in a range of about 2-20m.Pas (2-30 cps) and include HPMC, see pages 3-4 and 17-18. Using a mixture of film forming agents provides for good film strength and rapid dissolution, see page 4. The film forming agent comprising can comprise from 2-30% by weight with the low viscosity cellulose film forming agent being from 0.1-3% by weight, see page 4. The composition comprise a plasticizing agent to improve flexibility and reduce brittleness of the edible film composition. The pharmaceutical agent can comprise the anesthetic lidocaine, see page 11. The pharmaceutical agent which includes lidocaine can be present from 0.01-50% by weight, see page 11. The 
	It is obvious to adjust the amount and viscosity of the film forming agent to arrive at the desired viscosity of the film and tailor the strength and minimize curling of the film as suggested by Ivory, however Ivory does not expressly disclose a first HPMC and second HPMC polymer of different viscosities ranging specifically from 3cps to 15cps. 
However, Jain et al. teach fast dissolving oral films for active agents, see abstract. Jain teaches that there is no limitation of the drugs which can be used with the oral films as long as they can be orally administered, see page 12, lines 18-35. Such actives include anesthetics, see page 12, line 23 and claims 1-9. The films provide for fast dissolution, and improved drug loading with mechanical properties, see page 1, lines 5-20. Water soluble films which are used for the fast dissolving compositions preferably include low viscosity HPMC such as HPMC E5 and HPMC E15, see page 8, lines 11-20. The composition can include plasticizers from 1-15% by weight, see page 10, lines 19-25. The composition can comprise a combination of water soluble polymers which includes HPMC E15 and HPMC E3, see examples 9-11. As evidenced by Dow, the viscosity of HPMCE15 (Methocel®) is about 12-18, the viscosity of HPMC E5 is about 4-6 with the viscosity of HPMC E3 of about 2-3 mPa.s.
prima facie obvious to combine two low viscosity HPMC film forming agents in Ivory having a range from 3-15 cps. 
	A person of ordinary skill in the art would have been motivated to do so in view of Jain which suggests that fast dissolving films are achievable for any suitable active agent by combining HPMC water soluble polymers of low viscosity and exemplifies oral dosage forms having HPMC E15 with HPMC E3. An ordinary skilled artisan would have had reasonable expectation of success in adjusting the type of the low viscosity HPMC based upon the teachings of Jain which suggests that the HPMC can include a viscosity of from about 4-7m.Pa.s., and prefers viscosities of 15, 3, and 5cps for oral dosage formulations, and Ivory’s teaching which suggests that the low viscosity film forming agents can comprise a range from 2-20mpas. Jani suggests that such low viscosity HPMC polymers can be added in fast dissolving films at ratios inclusive of about 1:1 per the examples. 
Ivory suggests that the actives can be their free base or salt form, however does not expressly teach lidocaine hydrochloride. 
Huwaij et al. teach Lidocaine hydrochloride can be added directly to a solution given it is soluble, see materials. Huwaji teaches buccal films comprising lidocaine or lidocaine hydrochloride, see abstract and conclusion. 
It would have been prima facie obvious to provide the dissolvable film of Ivory with lidocaine hydrochloride in the alternative to lidocaine. 
A person of ordinary skill in the art would  have bene motivated to do so given Ivory suggests multiple drugs and their salts can be used with the rapidly dissolving films, and Huwaij teaches that oral films can be prepared by using hydrochloride or 
	With regards to the permeation rate and release of about 95% lidocaine within about 5-10minutes, given the modified Ivory teaches fast dissolvable films made of both high and low viscosity HPMC polymers in overlapping amounts, the films of the modified Ivory absent evidence to the contrary would necessarily release 95% lidocaine within 5-10 minutes and provide the same permeation rates and disintegration rates given a composition and its properties are inseparable. 
	Regarding the ratio of the HPMC polymers Jain suggest ranges which overlap the range of about 1:1 to about 20:1 see examples 9-11. Furthermore, the water soluble polymers can be adjusted to comprise anywhere from 10-90% by weight of the composition, see for example page 4, lines 21-25. Per MPEP 2144.05, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Regarding the ratio of the HPMC polymers to the plasticizer present, Examples 10 suggests ratios of “about” 4:1. Nevertheless, the glycerol plasticizer is taught to be adjusted from ranges from 1-50% by weight, see page 10, lines 19-24. It would have been obvious therefore to adjust the ratio of the plasticizer in the film forming 

Response to Remarks
Applicants argue that Ivory does not teach both high and low HPMC viscosity film forming agents are of a viscosity from about 1-30 mPa.s or 2 to 20.  
Examiner respectfully disagrees and notes that Ivory suggests that the low viscosity film forming polymers (i.e. language of at least one encompasses one or more) are combinable with one another preferable in a range of about 2-20m.Pas (2-30 cps) and include HPMC, see pages 3-4 and 17-18. Using a mixture of film forming agents provides for good film strength and rapid dissolution, see page 4. Examiner provides the teachings of Jani which addresses the newly amended claims in that both the first and second HPMC are within a viscosity range of 3-15cps. 
Applicants argue that to arrive at the present invention from Ivory’s film would require varying the viscosity of the HPMC from high viscosity to low which would be too unpredictable. Examiner acknowledges Applicant’s remarks that Ivory requires high viscosity HPMC as well as the low viscosity polymers, however the instant claims are to comprising claim language and do not exclude the high viscosity HPMC polymers from additionally being present with the combination of HPMC polymers of claim 1. Examiner further notes that claim 1 suggests the viscosity of both HPMC to be within a range of 3-15cps and not the HPC, pullan, or PVP as claim 1 recites the viscosity of any HPMC comprising the ODF is in this range. 

	Applicant’s remarks are considered unpersuasive. It is noted that Ivory teaches fast acting disintegrating (i.e. fast dissolving) oral films which achieves rapid dissolution. Per summary of the invention, Ivory teaches that the present invention relates to an edible film composition comprising: a safe and effective amount of a mixture of at least one low viscosity cellulose film forming agent and at least one high viscosity cellulose film forming agent; a safe and effective amount of a plasticizing agent; and a safe and effective amount of a flavoring agent; wherein the film composition completely and rapidly dissolves in the oral cavity. Thus, it is not suggested by Ivory that the oral formulation is meant to be swallowed as it has dissolution in the oral cavity. 

Conclusion
Applicant’s arguments/remarks are considered unpersuasive and the amendments to the claims necessitated new grounds of rejections. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/SARAH ALAWADI/           Primary Examiner, Art Unit 1619